 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Adrien Joshua Espinoza,                         No. CV-17-00236-TUC-DCB
10                    Plaintiff,                      ORDER
11    v.
12    Phillip Irby, et al.,
13                    Defendants.
14
15           The Defendants filed a Notice of Compliance on May 9, 2019. Plaintiff has been
16   provided with copies of documents he sought by Motion to Return copies and originals of
17   his documents he filed in response to the Defendants’ Motion for Summary Judgment.
18   (Doc. 78.)
19           Accordingly,
20           IT IS ORDERED that the Motion for Return of Copy of Response (Doc. 78) is
21   DENIED AS MOOT.
22           IT IS FURTHER ORDERED that the Motion for Electronic Filing (Doc. 81) is
23   DENIED; electronic filing is not available at Plaintiff’s place of confinement, ASPC Baker
24   Unit.
25           IT IS FURTHER ORDERED that the Motion to Seal/Strike (Doc. 82) is DENIED,
26   except it is GRANTED IN PART as to Plaintiff’s request that the Clerk of the Court shall
27   /////
28   /////
 1   file UNDER SEAL the exhibits attached to the Defendants’ Response to the Plaintiff’s
 2   Emergency Motion (Doc. 75-1).
 3         Dated this 13th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
